Citation Nr: 1539629	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Evaluation of residuals of left hand burn scars, rated as noncompensable prior to April 21, 2015.

2.  Evaluation of residuals of left hand burn scars, rated as 10 percent disabling from April 21, 2015.

3.  Entitlement to a rating in excess of 10 percent for trochanteric bursitis of the right hip.

4.  Entitlement to restoration of a 30 percent rating for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar.

5.  Entitlement to a rating in excess of 20 percent for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the December 2009 rating decision, the RO reduced the rating for the Veteran's status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar, from 30 percent to 20 percent.  The Veteran appealed this decision, contending that he is entitled to an increased rating for the disability. Accordingly, both the matters of restoration of the 30 percent rating and entitlement to an increased rating for the disability are before the Board.

During the course of the Veteran's appeal, in a June 2013 rating decision, the RO awarded a rating of 20 percent for degenerative disc disease of the lumbosacral spine, previously rated as 10 percent disabling.  As the Veteran indicated on his VA Form 9, Appeal to the Board, that he was seeking a next-higher evaluation for his claims on appeal, this action represents a full grant of the matter previously on appeal and is not before the Board. 

With respect to the claim for increased initial rating for residuals of left hand burn scars, the record reflects that the Veteran's claim for service connection for left hand burn scars was granted in an August 2010 rating decision.  In an August 2010 notice of disagreement, the Veteran expressed disagreement with the rating assigned for the disability.  The RO issued a Statement of the Case with respect to this matter in March 2011, and the Veteran subsequently submitted a VA Form 9, Appeal to the Board, in March 2011 and the matter was certified to the Board in August 2013.  As such, this matter is currently before the Board, despite the Veteran's filing of a new claim for increased rating for left hand burn scars in April 2015, and the RO's award of a 10 percent rating for the disability in an August 2015 rating decision, effective April 21, 2015.

Moreover, as higher rating for the disability are available prior to and from this date, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has characterized the matter as noted on the title page.

An additional VA examination pertaining to the Veteran's burn scars was conducted in July 2015, and the Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

In April 2015, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to restoration of a 30 percent rating for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar, and entitlement to a rating in excess of 20 percent for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the residuals of left hand burn scars are productive of one painful scar that is painful when touched; the scar does not affect an area of at least 12 square inches (77 square centimeters). 

2.  The Veteran's trochanteric bursitis of the right hip has been manifest by pain on motion of the right hip; remaining functional flexion was better than 45 degrees and abduction better than 10 degrees.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for residuals of left hand burn scars, prior to April 21, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800-7805 (2014).

2.  The criteria for a rating in excess of 10 percent rating for residuals of left hand burn scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800-7805 (2014).

3.  The criteria for a rating in excess of 10 percent for trochanteric bursitis of the right hip have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71(a), Diagnostic Code 5019 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for residuals of left hand burn scars, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2014). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

In regard to the claim for increased rating herein decided, in a June 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the June 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records. 
 
The Veteran has been afforded various VA examinations to assess the severity of the disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes

The Veteran also presented testimony before the undersigned Veterans Law Judge in April 2015.  During the Board hearing, the undersigned clarified the issues on appeal and any evidentiary defect, and the Veteran was asked if there was any outstanding evidence to support his claims.  The Veteran indicated that he may have additional records to provide and requested that the record be held upon for 60 days to submit additional evidence.  To date, no response from the Veteran has been received.  The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  With respect to the staged rating assigned for the service-connected residuals of left hand burn scars, the Board will consider the propriety of the rating assigned at each stage.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as the Veteran's hip disability is, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A. Burn Scar

The Veteran's residuals of left hand burn scars is assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7801, and a 10 percent rating from April 21, 2015 pursuant to Diagnostic Code 7804.  

The Veteran filed a claim for service connection for residuals of burn scars in May 2010.  There has been a change to the criteria for rating disabilities of the skin prior to the Veteran's claim. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  These changes were effective October 23, 2008 and apply to all claims filed after this date. Id.

The revised Diagnostic Code 7801 provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear covering an area of at least 6 square inches (39 square centimeters) but less than 12 square inches.  

The revised Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

On VA examination in July 2010, the Veteran reported that he burned the dorsal aspect of the left hand in service.  He recalled that it blistered and was painful for the next few weeks.  The blisters/wound then scabbed over and scarred, without residual pain or sensory loss.  The residual scars had remained non-painful and without sensory loss.  He had no issues with the left hand until approximately 1 to 2 years prior, when he developed insidious onset of sharp pain, which he rated as a 5-6 on a scale to10, involving the knuckle of the left index finger with radiation to the tip of the thumb.  He experienced this pain with performing any sustained or repetitive pinching, gripping, grasping, lifting, pushing, or pulling with the left hand.  The pain resolved when he stopped the activity.

Also approximately one year prior, he developed insidious onset of intermittent numbness and paresthesias involving the palm of the left hand, from the volar wrist distally to the distal palmar crease.  The numbness and paresthesias occurred with pinching, gripping, and grasping.  Because of the numbness and paresthesias, he was unable to grasp a steering wheel for more than a few minutes.  This had affected his occupation and had interfered with his work, in that his job required operating equipment, driving, and gear handling, which had become difficult due to his left hand symptoms.  The paresthesias and numbness resolved within minutes if he shook his hand. He experienced the pain involving the index finger and thumb, as well as the paresthesias and numbness of the hand, multiple times daily, both at home while doing day-to-day activities and in the occupational setting.

He reported stiffness of the thumb joint but no locking, swelling, ankylosis, or instability.  He never had surgery on the hand. 

The Veteran reported that the scarring did not cause him to lose any time from work in his occupational as a heavy equipment operator.  It did not affect activities of daily living such as eating, writing, dressing, or grooming.  He reported no flares over the past year but rather a persistent and progressive worsening of his symptoms.

On physical examination, there was normal positioning of the left hand, fingers, and thumb at rest.  He was able to oppose the thumb to the index, middle, and ring fingers without difficulty.  He was not able to oppose the thumb to the pinky finger.  There was a .25 centimeter gap between the thumb and the pinking finger.  There was no gap with opposition of each of the fingers to the proximal palmar crease.  There was no tenderness to palpation of the second through fifth digits or their respective joints.  He was tender to palpation over the first carpometacarpal (CMC) and metacarpophalgeal (MCP) joints.  There was no tenderness to palpation of the metacarpals to the hand.  There was no swelling.  He was able to fully open the hand and make a fist.  

Range of motion of the index finger was as follows: At the MCP joint: extension
was 0-10 degrees without pain, flexion was 0-65 degrees without pain. At the proximal interphalangeal (PIP) joint: extension is 0 degrees without pain, flexion was 0-90 degrees without pain. At the DIP joint: extension was 0 degrees without pain, flexion was 0-90 degrees without pain.

Range of motion for the thumb is as follows: At the CMC joint: extension was 0
degrees and pain free, flexion was 0-35 degrees with pain at the end of range. At the metacarpophalangeal joint: extension was 0 degrees and pain free. Flexion was 0-35 degrees with pain at the end of range. At the interphalangeal (IP) joint: extension was 0 to 10 degrees without pain, flexion was 0-90 degrees without pain. Palmar adduction was minus 10 degrees, limited by pain. Palmar abduction was from10-45 degrees with pain at the end or range.

There was no change in active or passive range of motion during repeat testing time 3 against resistance and no additional losses of range of motion were recommended for the left thumb or index finger due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare.

Left thumb strength was 4+ out of 5 for flexion, abduction, and extension, all limited by pain.  He was tender to palpation over the left thenar eminence.  He had asymmetrical pinch and grip strength, with weakness on the left side compared with the right.  There appeared to be mild atrophy on the left thenar eminence compared to the right side.  Sensation to light touch and sharp was diminished at the left collar wrist and over the radial half of the hand, including the thumb and index finger to the tips of the digits.  Tinel's sign at the left wrist was positive within 2 seconds, causing painful paresthesias into the palm of the left hand and to the tips of the thumb and index finger.

With respect to scars, there were multiple linear scars noted on the dorsal aspect of the left hand, at the first web space.  He was able to note 6 very faint linear scars.  The scars measures 1.5 centimeters by .25 centimeters, 1.5 centimeters by .25 centimeters, 2 centimeters by .25 centimeters, 1 centimeter by .25 centimeters, and 1.5 centimeters by .25 centimeters.  They were all deep without evidence of underlying soft tissue loss with deep tissue destruction considered equal in size to the overlying skin scar.  There was no scar-induced limitation of joint range of motion.  On inspection, all of the scars were smooth without inflammation, ulceration or skin breakdown.  The scars were normally pigmented and were barely visible.  There was no gross asymmetry or distortion of features.  On palpation all of the scars are level with the surrounding skin, flexible, non-indurated, non-edematous, non-adherent and non-tender.  

An x-ray of the hand revealed mild-moderate osteoarthritis in the first ray at the CMC joint and MCP joint.

The examiner diagnosed burn scars of the left hand.  He also diagnosed degenerative joint disease of the CMC and MCP joints of the left thumb and sensory left median neuropathy at the wrist, but indicated that these were not caused by the in-service burn injury to the hand.  He noted that while burn injuries cause blisters due to damaging the upper layers of the skin, they do not typically result in any permanent nerve damage and do not cause degenerative joint disease.  In addition, the second degree burn injury occurred distal to the wrist, between the webspace of the thumb and index finger, and therefore did not cause or contribute to his carpal tunnel syndrome.  Anatomically, a second degree burn injury at this distal location would not explain a more proximal nerve injury.

During the Veteran's April 2015 Board hearing, the Veteran endorsed pain in the area of the scar.  He indicated that the pain occurred to touch, such as when petting his dog or working on his truck.  He indicated that he did not receive current treatment, but used tiger balm when he experienced pain.

On VA examination in July 2015, the Veteran reported that he still experienced pain from the burn sustained on his left hand during service.  The pain had never resolved and had only become worse for the past 4 to 5 years.  He described the pain as sharp to light tough and increased with activity such as using a hammer or driving a vehicle.  The pain was localized to the anterior and posterior region of the left thenar (thumb pad).  The scarring had been stable and had not caused any missed days of work.

Objectively, the examiner noted that there was 1 painful scar.  The scar appeared to be mostly healed and minimally evidence in a 5.5 centimeters by 7 centimeter area of the dorsal left hand.  The scar was less then deep partial thickness.  The sensitivity to touch was on the area of the scar and on the opposite side of the hand (palmar surface).  

The examiner noted that the scar was not unstable, with frequent loss of covering of the skin over the scar.  It was non-adherent to subdermal tissue.  The sensitivity followed the C-6 dermatome distribution, outside the area of the scar. There was slight tenderness at the medial left epicondyle but negative Tinel's and Phalen's tests.  The scar was superficial and non-linear.  

The examiner commented that the Veteran experienced hypersensitivity in the region of the scar, to include the palmar aspect of the same hand.  This hypersensitivity caused the Veteran discomfort to the point of avoiding use of his left hand for manual labor.  There were no other pertinent physical findings or complications related to the scar.   

The examiner diagnosed residuals of left hand burn scars.  He noted that there were no scars or disfigurement of the head, face, or neck.  The scar did not impact the Veteran's ability to work.  

Based on the forgoing, the Board finds that the evidence is sufficient to grant a 10 percent rating for his residual of left had burn scars for the period prior to April 21, 2015 under 38 C.F.R. § 4.118, Diagnostic Code 7804.  See 38 C.F.R. § 4.3 (providing that where a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant).  In reaching this determination, we note that the evidence has varied and that the previous VA examiner did not find any pain related to the left hand scarring itself.  However, when the findings of the April 2015 VA examiner are combined with the Veteran's consistent reports of pain as noted on the prior examination and during the Board hearing, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the record supports a finding of residual painful scarring of the left hand burn scar prior to April 21, 2015.

However, the Board also finds that a rating in excess of 10 percent is not warranted for either period.   The 2015 VA examiner did not find more than one such painful scar, and the involved scarring has not been noted to be unstable.  As such, a 20 percent rating under Diagnostic Code 7804 is not warranted.

Moreover, though the involved scars have been noted to be deep, they do not affect an area of 6 square inches (39 square centimeters).  As such, the Board finds that a compensable rating under Diagnostic Code 7801 is not warranted.

As regards Diagnostic Code 7802, the Board notes that the left hand scars do not cover an area of 144 square inches (929 square centimeters) or greater.  As such, a compensable rating under this diagnostic code is also not warranted.

Evaluation under Diagnostic Code 7805 is also not warranted because there are no factors for consideration other than those indicated in the above-listed rating criteria. The area is not productive of any limitation of motion or neurological impairment or any other impairment uniquely addressable under rating codes other than those indicated for rating of scars.  The Board acknowledges the 2010 VA examiner's findings of degenerative joint disease of the CMC and MCP joints of the left thumb and sensory left median neuropathy at the wrist; however, the examiner specifically indicated that this impairment did not stem from the burn scars and is not service related.  Thus, consideration under Diagnostic Code 7805 is not warranted.
  
A. Right Hip

The Veteran's trochanteric bursitis of the right hip is rated as 10 percent disabling pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5019.  A notation under this diagnostic code provides that the disability is to be rated on limitation of motion of the affected part as degenerative arthritis.  

Under Diagnostic Code 5251, which addresses extension, a 10 percent rating is warranted when thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, which addresses flexion, a 10 percent rating is assigned when thigh flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees, a 30 percent rating is assigned when flexion is limited to 20 degrees, and a 40 percent rating is assigned when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Diagnostic Code 5253 addresses limitations on abduction and adduction of the hip.  Under Diagnostic Code 5253, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees, a 10 percent rating is warranted for limitation of adduction with the inability to cross legs, and a 10 percent rating is warranted for limitation of rotation with the inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

On VA examination in October 2009, the Veteran endorsed gradual onset of lateral hip pain on the right, beginning about 2 years prior to examination.  The symptoms included pain on the lateral side of the hip and an inability to sleep on that side.  He denied other symptoms including locking, catching, giving way, or swelling.  He indicated that he had limitations on sitting, standing, and walking in part due to the hip, but also due to his right knee disability.  Activities of daily living were unimpaired and he was able to function in his usual occupation.  He had not missed any time from work because of the hip disorder.  He reported that his gait was abnormal, but this was primarily due to the knee.  Flare-ups were not noted by the Veteran.

Objectively, the examiner noted pain with motion.  Flexion was to 120 degrees, extension was to 30 degrees, abduction was to 45 degrees, adduction was to 30 degrees, internal rotation was to 35 degrees, and external rotation was to 45 degrees.  There was mild tenderness present over the greater trochanteric area over the bursa.  There was no increased pain with repetitive resisted motion, DeLuca-style testing done 3 times against resistance.  There was no easy fatigability or incoordination in motion noted due to DeLuca testing.  Hip flexion, extension, and abduction strength were all 5 out of 5.  He walked with an antalgic gait, but this primarily appeared to be due to his knee.  

After physical examination and x-ray, the examiner diagnosed trochanteric bursitis of the right hip.  Except as previously noted, there was no change in the active or passive range of motion during repeat testing times 3 against resistance, and the examiner concluded that, therefore, no additional losses of range of motion should be assigned to the hip condition.

An August 2010 VA physical medical rehab outpatient note indicates that the Veteran reported that he started to get some back and hip pain.  The treatment provider noted that there was significant pain limitation with range of motion.  

During the Veteran's April 2015 Board hearing, he testified that he walked with an altered gait.  He could walk up stair, but not more than 3 stories at a time.  He endorsed symptoms of pain and popping.  He took a lot of Ibuprofen for his pain and also used ice.  He indicated that he could cross his legs under the table, but it hurt too much to bring the left leg up to 90 degrees to cross over the right.

As noted in the RO's rating decision, the Veteran has been assigned a 10 percent rating under Diagnostic Code 5019 based on pain with range of motion of the right hip, as contemplated under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

To warrant an evaluation greater than 10 percent, the Veteran would have to show the functional equivalent of limitation of abduction with motion lost beyond 10 degrees (20 percent disabling under Diagnostic Code 5253), or limitation of flexion to 30 degrees (20 percent disabling under Diagnostic Code 5252), which has not been demonstrated here.  The Board recognizes that the Veteran has pain on range of motion of the right hip.  The Board has evaluated the Veteran's disability under the factors articulated in 38 C.F.R. §§ 4.40, 4.45, and 4.59, applicable to limitation of motion.  See also DeLuca, 8 Vet. App. at 206.  However, the objective medical evidence, coupled with the Veteran's own statements, indicates insufficient limitation of motion to support a rating in excess of 10 percent under Diagnostic Code 5252 or 5253.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's right hip disability is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  Here, there is no indication of ankylosis, flail joint, or impairment of the femur.  As such, a rating under Diagnostic Codes 5250, 5251, and 5255 is not warranted.

Finally, the Board has also considered the Veteran's statements regarding the severity of right hip symptoms. Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time. While the Veteran has indicated during the Board hearing that he is unable to bring his leg up to 90 degrees and cross it over the other, his 10 percent rating account for these symptoms.  His statements fail to indicate limitation of abduction, motion lost beyond 10 degrees.  Here, the medical findings (as provided in the VA examination report) directly address the criteria under which the Veteran's right hip disability is evaluated. We find the medical evidence to be far more probative of the degree of impairment that his lay statements, even if sworn.

C.  All Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service, to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to complete his duties at work. However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson  v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 50 percent evaluation (regardless of the assignment of a 10 percent rating for scars for the period discussed above). This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's residuals of left hand burn scar and trochanteric bursitis of the right hip, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that while a 10 percent rating for residuals of left hand burn scars for the period prior to April 21, 2015 is warranted, a rating in excess of 10 percent for this disability for either period, and a rating in excess of 10 percent for trochanteric bursitis of the right hip is not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 10 percent rating for residuals of left hand burn scars prior to April 21, 2015 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals of left hand burn scars is denied.

Entitlement to a rating in excess of 10 percent for trochanteric bursitis of the right hip is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for increased rating for status-post reefing, right medial meniscus and chondromalacia, right patella, with lateral release and excision of bipartite patella, with scar, to include restoration of a 30 percent rating for the disability, is warranted.

The record reflects that the Veteran has been receiving treatment at the Denver VA Medical Center (VAMC) and the Veteran's claims file currently includes treatment records though June 2015. These records included a scanned report from Dr. J. of Vail-Summit Orthopedics dated in January 2015 indicating that the Veteran was seen for right knee synovitis versus chronic tearing of the extensor mechanism.  At that stage, it was treated as an inflammatory condition not a structural condition, and the Veteran underwent injection.  A May 2015 VA treatment report reflects that the injection did not help at all, and thus, there was a possibility of a structural problem such as a distal quadriceps tear.  An MRI was ordered to better quantify and qualify the anatomy of the area and devise a treatment plan.

Given that there may be outstanding VA treatment records pertinent to the Veteran's right knee claims, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613   (1992). Therefore, any outstanding records of VA treatment records, to include any recent MRI studies, should be obtained.

The Veteran also indicated during the April 2015 Board hearing that he had recently undergone x-ray and MRI studies of the right knee through a private physician as part of the Veterans Choice program.  While these matters are on remand, the Veteran should be provided an opportunity to provide information, and if necessary, authorization, to enable VA to obtain these and any other outstanding treatment records.

Accordingly, the case is REMANDED for the following action:
 
 1. The AOJ should obtain from the Denver VAMC all outstanding, pertinent records of evaluation and/or treatment since June 2015, to specifically include any knee treatment records and/or MRI reports. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for restoration of rating/ increased rating of his right knee disability, to include any private treatment provided through the Veterans Choice program. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and her representative and request them to submit the outstanding evidence.

3.  The AOJ should undertake any other development deemed warranted, to include consideration of whether additional knee examination is warranted in light of any additional evidence received.

4.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


